


Exhibit 10.1
[form8kcfotransition10_image1.jpg]


October 12, 2015


Mr. Robert E. Olson
 




Dear Robert,
I am pleased to offer you a position as Executive Vice President and Chief
Financial Officer of the Tyco International group (Tyco), with all of the
duties, authorities and responsibilities commensurate with this role reporting
directly to George Oliver, Chief Executive Officer. Your expected start date is
October 12, 2015.


Your compensation and benefits are described below.


Base Salary


You will receive an annual base salary of $535,000. Your salary will be paid
monthly, according to the normal and customary payroll process of the Company.


Annual Incentive Plan


You will be eligible to participate in Tyco’s annual incentive plan. Under the
annual incentive plan, your initial target bonus will equal 80% of your base
salary. Determination of actual award levels will be based on Tyco’s financial
performance and your individual contribution. Annual incentive awards are
prorated for the first year of employment. However, assuming you start on
October 12, 2015, you will be eligible for the full year.


Long Term Incentive Program


You will be eligible to participate in Tyco’s annual long term incentive
program. The recommended grant date fair value of your equity award under the
program for fiscal 2016 is $1,300,000.


Equity - For fiscal 2016, your equity awards are expected to consist of stock
options, restricted share units (RSUs), and performance share units (PSUs).
Under the long term incentive program, options are normally granted with an
exercise price equal to the closing price on the date of grant and a ten- year
term of exercise. Stock options normally vest in four equal installments (25%
per year) beginning on the first anniversary of the date of grant. RSUs normally
have a grant price equal to the closing price on the date of grant. Restrictions
on RSUs normally lapse in four equal installments (25% per year) beginning on
the first anniversary of the date of grant. The number of shares ultimately
delivered in respect of PSUs is normally determined at the end of three years,
and can range from 0% to 200% of the target number of PSUs granted, based on the
achievement of pre-established performance metrics. The frequency, timing,
structure and the terms and conditions of annual equity award grants are subject
to the terms and conditions of the Tyco International plc 2012 Stock and
Incentive Plan, administered by the Compensation

Robert Olson
October 2015



--------------------------------------------------------------------------------




and Human Resources Committee of Tyco’s Board of Directors, and are subject to
change based on Tyco’s changing needs and objectives.




Approval of Equity Awards - Any equity-based awards you are offered in
connection with your employment offer with the Company are subject to the
approval of the Board of Directors of Tyco International plc (or a Committee
thereof), which will review and approve your award or awards on the next grant
date following or commensurate with your start date. The closing price of Tyco’s
ordinary shares on the New York Stock Exchange on the date of grant will
determine key terms of your equity awards, such as the strike price for stock
options and the target number of RSUs and PSUs granted to you. You will receive
more information about your awards, including detailed terms and conditions,
after they have been granted and approved by the required approval authority.


Benefits


You will be entitled to all employee benefits that the Company customarily makes
available to employees in positions comparable to yours. Specifically, you will
be eligible to participate in the following:
Tyco Retirement Savings and Investment Plan (RSIP) - the Company’s 401(k) plan
provides for tax-deferred retirement savings through employee contributions and
a company match. To help you get started, you will be automatically enrolled in
the RSIP at a pretax contribution rate of 2% within approximately 30 days after
your hire date. Catch-up contributions are also allowed for participants who
qualify, but are not matched by the Company. You will receive full plan details
in the mail shortly after your hire date.


Tyco Medical and/or Dental Plans - You will be eligible to participate on a
contributory basis, 31 (thirty-one) days after your employment start date.
Benefit enrollment is completed through an on-line process and will be reviewed
during your New Hire Orientation. Benefit programs are reviewed annually and
changes in plan design and/or employee contributions are the norm and
communicated in advance of any changes.


Executive Physical Program
You will be eligible to participate in the Company’s Executive Physical Program.


Vacation - You will be eligible for four weeks of vacation per year beginning
with your start date.


Additionally, you will be eligible for the following benefit:
Tyco Supplemental Savings and Retirement Plan (SSRP) - In addition to the 401
(k) plan, the Company also offers you another opportunity to save money on a
tax-deferred basis. Under this non-qualified program, you can defer up to 50% of
your base salary. To be eligible for this plan, you must enroll within 30 days
of your new position effective date. If you participate in this plan, you will
receive company contributions equal to the matching percentage rate you would be
eligible to receive under the 401 (k). If you choose not to participate, you
will still receive Company contributions to this plan on any compensation during
the year that exceeds the IRS compensation limit. In subsequent plan years,
during annual enrollment, this plan also will allow you to defer all or a
portion of your performance based bonus. You will receive your SSRP enrollment
materials soon after returning your signed accepted offer letter.


Tyco International Severance Plan for U.S. Officers and Executives (“Severance
Plan”) - In the event of a qualifying termination of your employment under the
Severance Plan, you will be eligible for such benefits as may be provided under
the terms of the Severance Plan, including a 24-month Severance Benefit, as
defined in the Severance Plan.



Robert Olson
October 2015



--------------------------------------------------------------------------------




In the event of a Change in Control and a qualifying termination of employment
in connection with the Change in Control, you will be eligible for the benefits
defined in the Tyco International Change in Control Severance Plan for Certain
U.S. Officers and Executives (“CIC Severance Plan”), including payment of salary
replacement benefits and bonus for a period of 24 months.


Upon the completion of your first day of active service to the Company, you will
be eligible to participate in the Severance Plan, the CIC Severance Plan, and
the Company’s equity plan, benefit plans, bonus plans and other applicable
programs and policies described in this letter according to the terms of those
plans, programs and policies and provided that you meet the eligibility
requirements for them.


Relocation


This position will require that you relocate to Princeton, NJ. To assist you
with your move, the Company’s relocation services provider will help you through
this process. A counselor will reach out to you after receiving the Relocation
Authorization form from the Company, to review the program details.
Non-Competition and Non-Solicitation
In accepting this employment offer, and in consideration of this employment
offer, your continued employment, and/or the Company’s obligation and promise to
provide you with confidential and propriety information pertaining to its
business operations and/or customers, and your promise and obligation not to use
or disclose that information except in the course of performing your job duties,
you agree that, except as prohibited by law, during your employment with the
Company and for the one (1) year period following your termination of employment
for any reason, you will not directly or indirectly, own, manage, operate,
control (including indirectly through a debt or equity investment), provide
services to, or be employed by, any person or entity engaged in any business of
the same type as any business in which Tyco International plc or any of its
subsidiaries or affiliates (the Tyco group) is engaged (or have proposed to be
engaged) on the date of termination.
Further, in accepting this employment offer, and in consideration of this
employment offer, except as prohibited by law, you further agree that during
your employment with the Company and for the two (2) year period thereafter, you
will not, directly or indirectly, on your own behalf or on behalf of another (i)
solicit, recruit, aid or induce any employee of the Tyco group to leave their
employment with the Tyco group in order to accept employment with or render
services to another person or entity unaffiliated with the Tyco group, or hire
or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee, or (ii) solicit, aid, or induce any
customer of the Tyco group to purchase goods or services then sold by the Tyco
group from another person or entity, or assist or aid any other persons or
entity in identifying or soliciting any such customer, or (iii) otherwise
interfere with the relationship of the Tyco group with any of its employees,
customers, vendors, agents, or representatives.
Irreparable injury will result to the Tyco group and its business in the event
of a breach by you of any of your covenants and commitments you have accepted as
a condition of this employment offer, including the covenants of non-competition
and non-solicitation. Therefore, in the event of a breach of such covenants and
commitments, the Company reserves all rights to seek any and all remedies and
damages permitted under law, including, but not limited to, injunctive relief,
equitable relief and compensatory damages.
The non-competition and non-solicitation provisions are expressly intended to
benefit the Company and each member of the Tyco group as third party
beneficiaries, and their successors and assigns; and the parties expressly
authorize the Company (including all third party beneficiaries) and its
successors and assigns to enforce these provisions.

Robert Olson
October 2015



--------------------------------------------------------------------------------




Governing Law


The validity, interpretation, construction and performance of the provisions of
this offer letter shall be governed by the laws of the state of New Jersey
without reference to principles of conflicts of laws that would direct the
application of the law of any other jurisdiction.


Severability


The invalidity or unenforceability of any provision of this offer letter will
not affect the validity or enforceability of the other provisions of this offer
letter, which will remain in full force and effect. Moreover, if any provision
is found to be excessively broad in duration, scope or covered activity, the
provision will be construed, and to the extent necessary will be deemed to be
amended, so as to be enforceable to the maximum extent compatible with
applicable law.


Employment Relationship; Modification of Terms of Offer


Please be advised that notwithstanding anything in this offer to the contrary,
neither this letter nor any statement made by the Tyco group is intended to be a
contract of employment for a definite period of time. That means that the
employment relationship established by this letter is “at will” and either you
or the Company may terminate the employment relationship at any time and for any
reason, with or without cause or notice. Further, the Company may from time to
time, and in its sole discretion, change the terms and conditions of your
employment and benefits, with or without notice, and all payments are subject to
applicable taxes and other deductions required or permitted by law.




Conditions of Employment


This offer is extended to you contingent upon your representation that you are
not subject to a non-compete obligation imposed by your present or any prior
employer, by agreement or by a non-compete provision contained in any equity
award and/or other compensation plan pertaining to you. Should the Company
determine that you are subject to such a non-compete or non-solicitation
obligation, the Company reserves its rights to terminate this offer and/or your
employment, and you agree to repay all amounts paid to you in connection with
this offer.


Additionally, your employment will be conditioned upon your execution of this
letter, and execution of and ongoing compliance with your promises of
non-competition and non-solicitation and execution of and ongoing compliance
with the terms of both (1) the Company’s Confidentiality and New Inventions
Agreement and (2) the Tyco Guide to Ethical Conduct certification, which are
included in your New Hire Welcome Package, described below. Please scan (e-mail)
to me one signed/accepted copy of this offer letter, and upon receipt of the New
Hire Welcome Package, signed copies of the Confidentiality and New Inventions
Agreement and the Tyco Guide to Ethical Conduct certification, and bring the
original signed documents with you on your first day of employment.


In addition, this employment offer is contingent upon the following:
•
Successful completion of a drug test. An e-mail from Accurate, our background
check vendor, will be sent to you with an electronic Chain of Custody form and
instructions regarding how to set up an appointment at a collection site. You
are required to complete the drug screening within 3 days of receipt of the
form.

•
Successful completion of a background check. You will be asked to acknowledge
acceptance of the terms of this offer in order to initiate the collection of
information required for onboarding. An e-


Robert Olson
October 2015



--------------------------------------------------------------------------------




mail will be generated from Tyco's Recruiting Management System, inviting you
back into the system to provide additional data to initiate the background
check.
•
Documentation of your identity and unrestricted legal authority to work in the
United States. You will be required to complete the employee portion of the
documentation (Form I-9) within three (3) business days of your hire date to
satisfy these requirements. Please note that this is a legal requirement under
federal immigration laws.



You will receive a New Hire Welcome Package within 2-3 days of accepting our
offer. The package will provide you with important information concerning
payroll, benefits, Tyco policies, employee orientation, and documents to be
submitted on the first day of employment. This letter represents the complete
understanding of the undersigned and there are no other promises or
understandings by the Company.


Robert, I am excited about the possibility of your joining the Tyco team and I
look forward to the opportunity to work with you. Should you have any questions
with regard to any of the items indicated above, please call me at .




Sincerely,


Tyco Fire & Security (US) Management, Inc. (the Company)




/s/ Lawrence B. Costello                 
Lawrence B. Costello
Executive Vice President and Chief Human Resources Officer






ACCEPTED:






/s/ Robert Olson            
Robert Olson


October 12, 2015            
Date



Robert Olson
October 2015

